Citation Nr: 1631277	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a July 2013 rating decision, by the Des Moines, Iowa, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a left hip disorder.  He perfected a timely appeal to that decision.  

On June 6, 2016, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  


FINDING OF FACT

The Veteran's left hip disorder, currently diagnosed as advanced osteoarthritis of the left hip, is the result of an injury incurred during active service.  


CONCLUSION OF LAW

The criteria for service connection for advanced osteoarthritis of the left hip have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2012 statement, the Veteran reported that he injured his left hip while trying to get out of an aircraft in October 1973.  He explained that, while his team was on a tour of the hanger of an aircraft, another team was conducting an inspection; they were told to exit the plane and he was trying to run down the steps of the aircraft when he slipped and fell on his backside.  The Veteran indicated that he never reported the incident mainly because he was afraid and did not want to be teased for going to sick call for falling on his backside.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The record indicates that the Veteran's military occupational specialty (MOS) in service was as an Aircraft Maintenance Specialist.  It is noted that service treatment records do not document the fall or left hip symptoms.  

At his personal hearing in June 2016, the Veteran indicated that he did not have any injuries involving his left hip prior to service.  The Veteran related that shortly after his initial training he was assigned to the flight line at Offutt Air Force Base and that within the first two days, he was working on a KC-135 with other airman and their supervisor was giving them a tour of the building and the aircraft and we had gotten inside the aircraft, looked through it.  The Veteran recalled that they had gone out on the wing and there was a sheet metal person doing his work on the aircraft and he was drilling out rivets and replacing rivets.  The sheet metal specialist drilled through a rivet into the fuel tank and jet fuel started spewing out of the top of the plane; he then yelled out some orders and told the airman to get out of the way and exit the area.  The Veteran reported that they were trying to exit the aircraft when he slipped and fell down the stairs, and landed on his backside.  He testified that this was shortly after his initial training and that he recalled that airmen who went to sick call got poor extra duty assignments.  He testified that at the time he did not think that the fall would cause later problems.  He also testified that at the time of separation from service he just wanted to leave service, implying that he did not report the injury at that time for fear that it would delay his separation.  The Veteran stated that, after the fall, he experienced soreness and pain in the left hip, for example, having to use a pillow under his left side during long car trips.

The Veteran's statements, balanced against the absence of a report of the injury during service, leaves the Board with reasonable doubt as to the occurrence of the injury and subsequent recurring symptoms of the injury.  Resolving such doubt in his favor, the Board concludes that the injury and subsequent symptoms occurred.  

Submitted in support of the Veteran's claim were private treatment reports from Dr. Thomas J. Lower, dated from June 2008 to April 2013.  These records show that the Veteran received ongoing clinical evaluation and treatment for complaints of left hip pain.  In August 2008, the Veteran was admitted to a private hospital with complaints of left hip pain.  It was noted that there was mild degenerative changes with no evidence of fracture, subluxation or bony destruction.  The impression was no evidence of an acute osseous injury.  When seen in February 2010, the Veteran reported that the left hip pain was getting worse.  Among the records is the report of a preoperative history and physical, dated March 29, 2012, wherein it was noted that the Veteran was scheduled to undergo a left total hip replacement in April 2012.  

Received in April 2015 were treatment reports from Dr. John Nettrour, dated from October 2011 to May 2012.  The records indicate that the Veteran was seen in October 2011 for evaluation of complaints of left hip pain; at that time, he indicated that he had had progressive pain involving the anterolateral aspect of his left hip for the last 3 to 4 years.  He stated that the pain was worse with weightbearing activity.  He had difficulty with any ambulation.  It was noted that x-ray of the left hip revealed that the Veteran was developing advanced changes involving the left hip articulation.  The impression was advanced osteoarthritis, left hip.  When seen in December 2011, the Veteran reported that he continued to have pain involving the left hip which limits his activities.  The impression was advanced osteoarthritis, left hip.  In April 2012, the Veteran underwent a left total hip arthroplasty performed by Dr. Nettrour.  

These treatment records are sufficient evidence to establish the current disability element of his claim.

During a follow up evaluation in March 2015, the Veteran related that he suffered fall from an aircraft the first day that he was deployed in Vietnam; he inquired as to whether this could have been causative of his left hip deterioration.  Dr. Nettrour stated that certainly traumatic event can lead to a labral tear.  Dr. Nettrour explained that, looking at his x-ray from October 12, 2011, the Veteran had a cam-type lesion that would be seen with a labral injury over time.  Dr. Nettrour explained that it would not be possible to show direct causation, but certainly the type of injury that the sustained would have been in keeping with a unilateral hip issue like he has had.  It was noted that an x-ray study of the left hip, dated in April 2012, revealed degenerative joint disease in the left hip.  

Dr. Nettrour's explanation relating the hip disorder to the injury, including reliance on x-ray findings, is sufficient evidence to establish the nexus element in this case.  

As all three elements of service connection are shown by at least an equipoise evidentiary standard, the appeal must be granted.  As the Board is granting the benefit sought, there is no need to discuss whether VA met its duties to notify and assist the Veteran in substantiating his claim.  


ORDER

Service connection for advanced osteoarthritis of the left hip is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


